UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1371



YAN CHAO ZHENG,

                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A77-121-421)


Submitted:   February 13, 2004         Decided:     February 26, 2004



Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Theodore N. Cox, New York, New York, for Petitioner. Peter D.
Keisler, Assistant Attorney General, Donald E. Keener, Deputy
Director, John Andre, Senior Litigation Counsel, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Yan Chao Zheng, a native and citizen of the People’s

Republic of China, petitions for review of an order of the Board of

Immigration      Appeals   (“Board”)   affirming,          without   opinion,    the

immigration      judge’s   denial    of    her        applications   for   asylum,

withholding of removal, and protection under the Convention Against

Torture.

             On appeal, Zheng raises challenges to the immigration

judge’s determination that she failed to establish her eligibility

for    asylum.      To   obtain   reversal       of    a   determination   denying

eligibility for relief, an alien “must show that the evidence [s]he

presented was so compelling that no reasonable factfinder could

fail    to   find   the    requisite      fear    of       persecution.”   INS   v.

Elias-Zacarias, 502 U.S. 478, 483-84 (1992).                 We have reviewed the

evidence of record and conclude that Zheng fails to show that the

evidence compels a contrary result.              Accordingly, we cannot grant

the relief that Zheng seeks.

             Additionally, we uphold the immigration judge’s denial of

Zheng’s applications for withholding of removal and protection

under the Convention Against Torture.                 To qualify for withholding

of removal, an applicant must demonstrate “a clear probability of

persecution.” INS v. Cardoza-Fonseca, 480 U.S. 421, 430-31 (1987).

To obtain relief under the Convention Against Torture, an applicant

must establish that “it is more likely than not that he or she


                                     - 2 -
would be tortured if removed to the proposed country of removal.”

8 C.F.R. § 1208.16(c)(2) (2003).             Based on our review of the

record, we find that Zheng has failed to meet either one of these

standards.

          Accordingly,   we   deny    the     petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           PETITION DENIED




                                     - 3 -